                                                                                  FILED 
                                                                                  CLERK 
                                                                                      
                                                                       4/16/2019 11:48 am
UNITED STATES DISTRICT COURT                                          For Online Publication
                                                                                             Only
EASTERN DISTRICT OF NEW YORK                                              U.S. DISTRICT COURT 
-------------------------------------------------------------X       EASTERN DISTRICT OF NEW YORK 
ELIJA WHITTY,                                                             LONG ISLAND OFFICE 

                                   Plaintiff,
                                                                      ORDER
                 -against-                                            19-CV-1322(JMA)(ARL)

SUFFOLK COUNTY CORRECTIONAL FACILITY,
et al.,

                                    Defendants.
-------------------------------------------------------------X
AZRACK, District Judge:

        On March 6, 2019, incarcerated pro se plaintiff Elija Whitty (“plaintiff”) filed a complaint

pursuant to 42 U.S.C. § 1983 in this Court together with an application to proceed in forma

pauperis. However, plaintiff did not file the required Prisoner Litigation Authorization form

(“PLRA”). Accordingly, by Notice of Deficiency also dated March 6, 2019 (“Notice”), plaintiff

was instructed to complete and return the enclosed PLRA within fourteen (14) days from the date

of the Notice. The Notice warned plaintiff that his failure to timely comply may result in the

dismissal of his ion for failure to prosecute. (See Notice, ECF No. 3.) The Notice was mailed to

plaintiff at his address of record, and has not been returned to the Court. To date, plaintiff has not

responded to the Notice nor has he otherwise communicated with the Court about this case.

Accordingly, the complaint is dismissed without prejudice pursuant to Federal Rule of Civil

Procedure 41(b) for failure to prosecute.

        The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that in forma pauperis status for the

purpose of an appeal from this order would not be taken in good faith and therefore in forma

pauperis status is denied. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).          The




                                                        1
Clerk of the Court is directed to mail a copy of this order to the plaintiff at his last known address

and to mark this case closed.


SO ORDERED.
                                                                /s/ (JMA)
Dated:    April 16, 2019                                      Joan M. Azrack
         Central Islip, New York                              United States District Judge




                                                  2
